Citation Nr: 0640136	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-11 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
PTSD.  


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat while serving in Vietnam.

2.  No competent evidence confirms that the veteran 
experienced a stressful event in service to account for his 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1154, 1110, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires the following three elements: 
[1] a current medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to the first element, the record shows that the 
veteran has been diagnosed with PTSD.  In this regard, VA 
outpatient treatment records dated in 2003 show treatment for 
PTSD related to claimed stressors involving bagging bodies 
and coming under enemy fire while assisting in establishing a 
base camp near the front lines while serving in Vietnam.  It 
thus appears that the record contains a current diagnosis of 
PTSD.  

Therefore, the central issue in this case is whether the 
record contains credible supporting evidence that a claimed 
in-service stressor actually occurred which supports the 
diagnosis.  The evidence necessary to establish the 
occurrence of a stressor during service varies depending on 
whether the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown 
through military citation or other appropriate evidence that 
a veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental 
or corroborative evidence is necessary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). 

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  His available service 
personnel records show that he served in Vietnam from 
September 2, 1971, to March 23, 1972, and that he worked as a 
helicopter repairman.  His DD Form 214 does not show that he 
was awarded the Combat Infantryman Badge, the Purple Heart 
Medal, or any other award associated with valor or heroism 
shown while engaged with an enemy force.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, no in-service stressor has been verified because the 
veteran has failed to provide enough details concerning his 
alleged stressors.  As noted, the veteran was diagnosed with 
PTSD based on his statements that he handled dead bodies and 
came under enemy fire while helping to establish a base camp 
near the front line.  Unfortunately, he offered no details in 
a PTSD Questionnaire submitted in July 2003.  As a result, in 
an April 2003 letter, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) stated the request could 
not be effectively researched because the stressor 
information was insufficient.  

At his hearing in August 2006, the veteran testified that he 
helped unload bodies from helicopters while stationed at 
Canto Army Air Field.  He also referred to the stressor in 
which his base allegedly came under enemy attack.  He 
indicated that both stressors occurred in 1970 near 
Christmastime.  However, the veteran was unable to recall any 
additional details concerning his claimed stressors.  
Instead, he indicated that he would search the internet in an 
attempt to identify details, which he would submit to the RO 
within 60 days.  

Thereafter, the only evidence submitted by the veteran is a 
January 2004 statement in which he reported that he was 
stationed at "Cammoron" [sic] Bay during an enemy attack on 
August 7, 1971. 

The Board notes, however, that a review of the veteran's 
service records (the veteran's DD 214) clearly reveals that 
the veteran did not arrive in Vietnam until September 2, 
1971, after the alleged attack in 1970 near Christmas and 
after the attack on August 7, 1971.  Such a fact provides 
clear negative evidence against this claim, undermining the 
veteran's credibility to the point that further medical 
evidence indicating treatment for PTSD would not provide a 
basis to find that the veteran had PTSD.  This will be 
addressed below.

After reviewing the record, the Board finds that the veteran 
has not provided credible supporting evidence that a claimed 
in-service stressor actually occurred.  The determination of 
the sufficiency (but not the existence) of a stressor is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.  In this case, although the 
veteran has been diagnosed with PTSD, the Board finds no 
credible evidence which verifies any of his claimed 
stressors.

The veteran has not submitted any evidence such as lay 
statements from other soldiers to verify any of his claimed 
stressors.  Moreover, verification of the veteran's claimed 
stressors is not possible based on the nature of the 
stressors and the lack of details provided.  For instance, 
his contentions that he handled bodies while working as a 
helicopter repairman would not be documented in service 
records.  Instead, the record would have to show 
corroborating evidence such as a statement from another 
service member who served with the veteran while handling 
dead bodies.

In addition, the veteran was unable to provide any details 
concerning the alleged attacks at a new base he was helping 
to establish.  In Fossie v. West, 12 Vet. App. 1, 6-7 (1998), 
the Court held there is no duty to assist where veteran's 
statements concerning in-service stressors are too vague to 
refer to the U.S. Army and Joint Services Records Research 
Center.  The Court has also held that the duty to assist is 
not a one-way street.  If a veteran wishes help in developing 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the 
absence of necessary details concerning the veteran's claimed 
stressors, VA has satisfied its responsibilities to assist 
the veteran in connection with the current claim.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood, 1 Vet. App. at 192.  

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

In this case, however, following a detailed review of this 
evidence, the Board finds that the veteran's stressors do not 
provide a basis to grant service connection for PTSD.  The 
veteran's statements, even in light of Pentecost, do not 
provide a basis to obtain more information regarding the 
alleged stressors or provide a basis to grant PTSD.  There is 
simply no evidence that veteran was present during an attack,  
his statements do not provide information needed to confirm 
such presence, and there is, in fact, evidence in the record 
that contradicts his recollections, providing evidence 
against this claim. 

In short, as the veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  While the veteran may well 
believe that his PTSD is related to service, as a layperson 
without medical expertise, he is not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions). 


Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that VA has fully complied with the duty-to-
notify provisions of the VCAA.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  In particular, letters from the RO: (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claim; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that these letters also comply with the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) (finding 
that the Board erred by relying on various postdecisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  As noted, since the veteran failed to 
provide sufficient detailed information which would enable VA 
to conduct a meaning search, no further development is 
required to verify his claimed stressors. See Fossie, 12 Vet. 
App. at 6-7; Wood, 1 Vet. App. at 193.  

The veteran testified that outstanding medical records may 
exist pertaining to treatment for PTSD.  However, since a 
diagnosis of PTSD has already been established, the central 
issue in this case is whether there is credible supporting 
evidence that a claimed in-service stressor actually 
occurred.  Therefore, since post-service medical records 
showing treatment for PTSD would not be relevant to this 
central issue, the Board need not attempt to obtain these 
records.  In other words, the duty to assist is not unlimited 
in scope.  See Smith v. Derwinski, 2 Vet. App. 429, 431, 432 
(1992); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(holding that "[T]he 'duty to assist' is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim.  
In connection with the search for documents, the duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim."  Simply stated, additional medical records regarding 
treatment for PTSD would not provide a basis to grant this 
claim.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for post-traumatic stress disorder is 
denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


